Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 06/02/22. Claims 19 and 20 are pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose:
A semiconductor material deposition equipment, comprising:
a thickness prediction network that is trained using data derived from first spectrum measurement data of first and second semiconductor layers as inputs of the thickness prediction network and thickness measurement data of the first and second semiconductor layers as outputs of the thickness prediction network, the first and second semiconductor layers being part of a first semiconductor device that includes a first substrate and the first and second semiconductor layers alternately stacked on the first substrate;
a deposition module that operates in a real-time process environment to form a second semiconductor structure including a second substrate and third and fourth semiconductor material layers alternately stacked on the second substrate; and
an optical measurement module that performs real-time process monitoring of the second semiconductor structure to measure spectrums of optical characteristics of the second semiconductor structure to generate second spectrum measurement data, the optical measurement module including at least one of a reflectance measurement equipment configured to measure a spectrum of a reflectance of the second semiconductor structure, an ellipsometer configured to measure spectrums of a polarization reflectance and polarization phase delay of the second semiconductor structure, or a group delay dispersion (GDD) measurement equipment configured to measure a spectrum of GDD of the second semiconductor structure,
wherein the thickness prediction network is configured to calculate thicknesses of at least some of the third and fourth semiconductor material layers using the second spectrum measurement data, which is input to the thickness prediction network, as recited in claim 19. Claim 20 depends from claim 19 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Feng (US 20200218844 A1) discloses method of optimizing a process simulation model that predicts a result of a semiconductor device fabrication operation from process parameter values characterizing the semiconductor device fabrication operation, the method comprising: (a) receiving current values of one or more floated process model parameters to be optimized; (b) producing a configured process simulation model by providing to the process simulation model the current values of the one or more floated process model parameters and a set of fixed process model parameter value(s); (c) generating, using the configured process simulation model, a computationally predicted result of the semiconductor device fabrication operation; (d) comparing the computationally predicted result of the semiconductor device fabrication operation with a metrology result obtained from one or more substrate features produced, at least in part, by performing the semiconductor device fabrication operation in a reaction chamber operating under the set of fixed process parameter values, wherein the comparing produces one or more cost values based on a difference between the computationally predicted result of the semiconductor device fabrication operation and the metrology result; (e) using the one or more cost values and/or a convergence check to generate an update of the current values of the one or more floated process model parameters; (f) performing operation (b) with the update of the current values of the one or more floated process model parameters; and (g) repeating (c)-(f) until the current values of the one or more floated process model parameters converge to produce final values of the one or more floated process model parameters that minimize the cost values.
Kim (US 20200185240 A1) discloses  a semiconductor structure manufacturing apparatus comprising: a process module comprising at least one of a deposition device and an etching device, wherein the deposition device is configured to deposit material layers comprising magnetic layers on a semiconductor structure, and wherein the etching device is configured to etch at least a portion of the material layers; and an inspection apparatus configured to inspect the semiconductor structure, wherein the inspection apparatus comprises: a first optical module comprising a first light source configured to emit first light to the semiconductor structure; a second light source configured to emit second light different from the first light to a second portion adjacent to a first portion to which the first light is emitted in the semiconductor structure; a detector configured to detect the second light reflected toward the second light source; and a lock-in amplifier connected to the first optical module and the detector; and a frequency modulator configured to shift a frequency and a wavelength of the first light.
Jang (US 20090307163 A1) discloses a method of predicting a deposition thickness of amorphous silicon being deposited on a substrate, the method comprising: during a process of depositing the amorphous silicon to the substrate, predicting the deposition thickness by using a prediction model expressing a relationship between the deposition thickness and a plurality of process factors that are correlated with the deposition thickness of the amorphous silicon; and after measuring the deposition thickness, and comparing the predicted deposition thickness with the measured deposition thickness, adapting the prediction model to compensate the relationship between the deposition thickness and the plurality of process factors according to the comparison difference.
Examiner’s Note
Applicant has canceled claims 1-18. Remaining claims 19-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813